Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, drawings, and specification, filed on 11/09/2020, are accepted and do not introduce new matter.
Previous drawings objections are withdrawn. 
 Previous 112(b) rejections are overcome, with the exception of claim 20. 
Claims 1-32 are pending; claims 5-8 and 21-32 are withdrawn for belonging to non-elected species; claims 1-4 and 9-20 are examiner hereafter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 discloses: “wherein each said blade is formed so as to make a quarter turn in twelve inches relative to the axis of rotation of said auger”. It is unclear if the blade makes a quarter turn every time the vehicle travels 12 inches, or if the blade is formed such that every 12 inches along the auger the blades are spaced a quarter turn with respect to one another with respect to the axis of rotation of the auger. This renders the claim indefinite. For examination purposes, Examiner will interpret this as the blades are formed such that every 12 inches along the auger the blades are spaced a quarter turn with respect to one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of DeWall (U.S. 5,570,953).
claim 1, Truan teaches a vehicle mounted spreader for spreading materials such as sand, salt, or other granular chemicals onto snow and ice covered paved surfaces (as disclosed in paragraph 0018) comprising: a material container (defined by hopper 22 and shroud 100) adapted to be supported by the vehicle (as seen in Fig 8) for containing the material to be spread, a liquid container (liquid tank, not shown, disclosed in paragraph 0033) adapted to be supported by the vehicle (as seen in Fig 8) for containing liquid with which to pre-wet the material (as disclosed in paragraph 0033), a spinner (deflector 76) for spreading the pre-wet material (as seen in Fig 4), an auger (80) positioned in said material container (as seen in Figs 2-7) for conveying the material to said spinner (as seen in Fig 5), a liquid applicator (defined at least by spray nozzles 108) for applying liquid from the liquid container (as disclosed in par 0033, the liquid applicator receives liquid from a tank, not shown) to the material to pre-wet the material (as seen in Fig 5, nozzle 108 pre-wet the material before exiting through spinner assembly 72). However, Truan does not teach a paddle mixer mounted to an end of said auger, at least a portion of said paddle mixer positioned within said material container, said liquid applicator positioned adjacent said at least a portion of said paddle mixer, said paddle mixer mixing the liquid and the material.
	DeWall teaches a mixing machine that comprises an auger 20, which includes mixing paddles 66; the paddles placed directly at an end of said auger; wherein the paddles are configured for mixing material with liquid, as seen in Fig 3. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of DeWall to provide a paddle mixer at the end of the auger that corresponds to the 
Regarding claim 2, Truan and DeWall teach the spreader of claim 1, wherein said material container is a V-hopper (V-shaped hopper seen in Fig 1 of Truan).
Regarding claim 3, Truan and DeWall teach the spreader of claim 2, wherein said auger is oriented generally parallel to a longitudinal axis of the vehicle, and said spinner is located generally on the longitudinal axis of the vehicle (as seen in Figs 6-8, the auger 80 is oriented on a direction that corresponds to the longitudinal axis of the vehicle; wherein the spinner 76 aligns with the auger, i.e. corresponds with the longitudinal axis).
Regarding claim 9, Truan and DeWall teach the spreader of claim 1, wherein said paddle mixer comprises a plurality of longitudinally extending blades (66 of DeWall) attached to said auger, spaced circumferentially around said auger, and extending away from said auger (as seen in Fig 4 of DeWall).
Regarding claim 10, Truan and DeWall teach the spreader of claim 9, wherein said blades extend away from said auger at an angle of between 0 degrees and 90 degrees relative 
Regarding claim 18, Truan and DeWall teach the spreader of claim 9, wherein each said blade is formed so as to be elongated and extending from a first end of said paddle mixer to a second opposite end of said paddle mixer and straight relative to an axis of rotation of said auger (as seen in Fig 4 of DeWall, a set of blades is straight with respect to the axis of rotation of the auger, as shown below).
Regarding claim 19, Truan and DeWall teach the spreader of claim 9, wherein each said blade is formed so as to be elongated and extending from a first end of said paddle mixer to a second opposite end of said paddle mixer and helical relative to an axis of rotation of said auger (as seen in Fig 4 of DeWall, a set of blades is helical with respect to the axis of rotation of the auger, as shown below).

    PNG
    media_image1.png
    319
    626
    media_image1.png
    Greyscale

Regarding claim 20, Truan and DeWall teach the spreader of claim 19, wherein each said blade is formed so as to make a quarter turn in twelve inches relative to the axis of rotation of said auger (as seen in Fig 4 of DeWall, each helical blade makes a quarter turn with respect to each adjacent blade). However, DeWall does not specify that the blades are spaced apart every 12 inches. 
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of DeWall (U.S. 5,570,953); further in view of Fischer (U.S. 5,199,638).
Regarding claim 4, Truan and DeWall teach the spreader of claim 3. However, they do not teach the spreader including two said augers.
	Fischer teaches a dual auger spreader, having two augers 29 and 39, as seen in Fig 3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and DeWall to incorporate the teachings of Fischer to provide dual augers in parallel in order to minimize clogging and improve efficiency (as disclosed in col 5, lines 1-9 of Fischer).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of DeWall (U.S. 5,570,953); further in view of Stevenson et al (U.S. 2012/0048958).  
claim 11, Truan and DeWall teach the spreader of claim 10. However, they do not teach the spreader wherein said blades extend away from said auger at an angle of 23 degrees.
Stevenson teaches a spreader having paddles 33’, as seen in Figs 11A-11E, which pivot about a hinge 51; thus they define an angle of 23 degrees at any given moment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and DeWall to incorporate the teachings of Stevenson to provide pivoting paddles that accommodate any given angle in order to facilitate even expulsion and spreading of the material (as disclosed in paragraph 0053 of Stevenson). 
Regarding claim 12, Truan and DeWall teach the spreader of claim 9. However, they do not teach the spreader wherein said paddle mixer further comprises first and second circular rings spaced along and secured to said auger, said blades having first ends secured to said first ring and second ends secured to said second ring.
Stevenson teaches a spreader wherein paddle mixer (seen in Fig 11A) comprises first and second circular rings (connecting rings 41) spaced along and secured to a auger (35), wherein blades (33’) have first ends secured to said first ring and second ends secured to said second ring (as seen in Fig 11A, each end of blades 33’ is connected to the first and second ring respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and DeWall to incorporate the teachings of Stevenson to provide first and second rings to attach the blades to, so that the 
Regarding claim 13, Truan and DeWall teach the spreader of claim 9. However, they do not teach the spreader wherein each said blade includes a plurality of notches spaced along a radially outer edge of said blade.
Stevenson teaches a spreader wherein paddle mixer (seen in Fig 11A) comprises blades 33’ having notches (defined at portion 93, as seen in Fig 11C and 11D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and DeWall to incorporate the teachings of Stevenson to provide notches on the edge of the blades in order to facilitate breaking up and cutting of material (as disclosed in paragraph 0056 of Stevenson), which would facilitate mixing with liquid. 
Regarding claim 14, Truan, DeWall and Stevenson teach the spreader of claim 13, wherein said notches are oriented at angle of between 0 degrees and 90 degrees relative to an axis of rotation of said auger (as seen in Fig 11C, the angle of the notches is about 45 degrees from the axis of ration of the auger).
Regarding claim 15, Truan, DeWall and Stevenson teach the spreader of claim 14, wherein said angle is 45 degrees (as seen in Fig 11C, the angle of the notches is about 45 degrees from the axis of ration of the auger).
Regarding claim 16, Truan and DeWall teach the spreader of claim 9. However, they do not teach the spreader wherein said paddle mixer comprises four said blades spaced equally about a circumference of said auger, a first pair of said four blades being positioned 
Stevenson teaches a spreader wherein paddle mixer (seen in Fig s11C-11E) comprises four said blades spaced equally about a circumference of said auger (each blade 33’ is equally spaced apart, see Figs), a first pair of said four blades being positioned diametrically opposite to one another and having radially inner edges closely adjacent to an outer surface of said auger (shown below), a second pair of said four blades being positioned diametrically opposite to one another and having radially inner edges spaced away from said outer surface of said auger (as shown below).

    PNG
    media_image2.png
    582
    788
    media_image2.png
    Greyscale


Regarding claim 17, Truan, DeWall and Stevenson teach the spreader of claim 16,  wherein each said blade includes a plurality of notches (defined at portion 93, as seen in Fig 11C and 11D) spaced along a radially outer edge of said blade, said notches being oriented at angle of between 0 degrees and 45 degrees relative to an axis of rotation of said auger (as seen in Fig 11C, the angle of the notches is 45 degrees from the axis of ration of the auger), and wherein said notches in said first pair of blades face one end of said auger and said notches in said second pair of blades face the other end of said auger (as shown below).

    PNG
    media_image3.png
    582
    788
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant argues that neither Truan nor DeWall teach the device in which at least a portion of said paddle mixer positioned within said material container and wherein said liquid applicator is positioned adjacent to said at least a portion of said paddle mixer. Examiner respectfully disagrees. The material container is claimed broadly enough so that examiner can interpret both the hopper 22 and the shroud 100 of Truan as the material container. With this interpretation, the combination of Truan with DeWall teach a paddle mixer that is defined at least in part inside the shroud 100, which is part if the material container. Thus reading on claim language. Truan in combination with Truan teach said liquid applicator positioned adjacent to said at least a portion of said paddle mixer. As seen in Fig 3 and 5, at least a portion of the paddle mixer of DeWall would be placed inside the shroud which includes the nozzles 108 of liquid applicator. Examiner asserts that since the material container is broadly claimed, Truan and DeWall still read on claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752